


110 HRES 903 IH: Honoring the national contributions of the

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 903
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Hulshof submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Honoring the national contributions of the
		  Missouri School of Journalism in Columbia, Missouri, on its 100th
		  Anniversary.
	
	
		Whereas the Missouri School of Journalism (the
			 School) opened its doors on September 14, 1908, becoming the world’s
			 first school of journalism;
		Whereas beginning with the publication of the University
			 Missourian that day, the School has exemplified its Missouri
			 Method of hands-on training at the multiple professional media outlets
			 affiliated with the school;
		Whereas the School’s pioneering endeavors continued in
			 1921 and 1934 with the awarding of the first master’s and doctoral degrees,
			 respectively, in journalism;
		Whereas the School’s more than 20,000 alumni have become
			 leaders in professions throughout journalism and mass communication and in
			 academe;
		Whereas since its inception, the School has welcomed
			 students from more than 79 countries around the globe;
		Whereas the free press plays an integral role in our
			 society, as a champion of freedom and watchdog of liberty; and
		Whereas the achievements of the School are a mark of pride
			 for its students, faculty, the State of Missouri, and the Nation: Now,
			 therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)honors the Missouri School of Journalism in
			 Columbia, Missouri, on the celebration of its 100th Anniversary; and
			(2)recognizes the important contributions of
			 the Missouri School of Journalism to the Nation.
			
